Citation Nr: 0427321	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  98-02 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than June 7, 
1995 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disability 
manifested by night sweats, fever, weakness and fatigue.

3.  Entitlement to service connection for a urinary tract 
disability.

4.  Entitlement to service connection for depression.

5.  Entitlement to an initial rating in excess of 30 percent 
for the service connected PTSD.


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1968 to September 
1970.

This appeal arises from rating decisions of the Muskogee, 
Oklahoma Regional Office (RO).  This case was remanded from 
the Board to the RO in March 2003 for additional development 
of the evidence and for due process reasons.  At that time, 
the veteran was represented by an attorney.  It was noted in 
the remand that the representative had submitted a motion to 
withdraw.  This motion was denied due to the failure of the 
representative to send a copy of the motion to the veteran.  
The claims folder now reflects that the attorney has 
withdrawn her services as the veteran's representative.  The 
veteran is currently representing himself in this appeal.

The issue of entitlement to an initial rating in excess of 30 
percent for the service connected PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran does not currently suffer from a disability 
manifested by night sweats, fever, weakness and fatigue.

3.  The veteran does not currently suffer from a chronic 
urinary tract disability.

4.  The veteran has not been diagnosed with depression as a 
separate diagnostic entity distinguishable from the service 
connected PTSD.

5.  An initial claim of service connection for PTSD was 
received in February 1991.  

6.  By rating decision in July 1991, entitlement to service 
connection for PTSD was denied.

7.  The appellant perfected a timely appeal therefrom and the 
issue of entitlement to service connection for PTSD was 
denied by decision of the Board issued in October 1992.

8.  Thereafter, no further communication from the veteran or 
a representative was received indicating an intent to apply 
for service connection for PTSD until a request to reopen was 
received by the RO on June 7, 1995.

9.  By rating action in April 1996, the RO granted service 
connection for PTSD and assigned an effective date from the 
date of the claim to reopen on June 7, 1995.

10.  The earliest possible effective date for the assignment 
of service connection for PTSD is June 7, 1995, the date of 
receipt of the claim to reopen.


CONCLUSIONS OF LAW

1.  A disability manifested by night sweats, fever, weakness 
and fatigue was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  A urinary tract disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).

3.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

4.  The criteria for the assignment of an effective date 
earlier than June 7, 1995 for the grant of service connection 
for PTSD have not been met.  38 U.S.C.A. §  5110 (West 2002); 
38 C.F.R. §§  3.155, 3.400, 20.1100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claims

The service medical records to include the September 1970 
separation physical examination are silent regarding 
complaints, findings or diagnoses of a disability manifested 
by night sweats, fever, weakness and fatigue, a urinary tract 
disability or depression.

A November 1970 VA outpatient notation shows that the veteran 
was treated for a fever, nausea and vomiting.  A blood smear 
revealed ring form malaria.  

By rating action in February 1971, service connection was 
granted for malaria. 

A January 1982 VA treatment notation shows that the veteran 
complained of intermittent dysuria.  The assessment included 
evidence of a urinary tract infection.  

On VA examination in April 1982, the diagnoses included 
malaria by history.  There was no evidence of a disability 
manifested by night sweats, fever, weakness and fatigue, a 
urinary tract infection or depression.  It was noted that a 
urinalysis that had been conducted in January 1982 was within 
normal limits.  

On VA psychiatric examination in May 1991, the examiner noted 
that the veteran did not complain of or exhibit any 
significant anxiety or depression.  The impression was that 
there was no indication of a severe illness although the 
veteran had experienced some significant stress in Vietnam.  

In June 1995, the veteran filed a claim for a disability 
manifested by night sweats, fever, weakness and fatigue as 
well as claims for a urinary tract infection and depression.

On VA psychiatric examination in August 1995, the examiner 
indicated that the veteran did not meet the full criteria for 
PTSD.  The veteran's current greatest concern was financial 
problems.  The assessment was episodic alcohol abuse.  

On VA Agent Orange examination in August 1995, the veteran 
reported that two weeks after he left Vietnam he began to 
have symptoms to include fatigue and fever.  He was diagnosed 
with malaria.  He received treatment and started to feel 
better.  He continued to have some symptoms characterized by 
cold spells.  Otherwise, he denied having any fever, chills 
or night sweats.  He did have recurrent bouts of fatigue.  
The diagnoses included a history of malaria that had 
resolved.

On VA psychiatric examination in April 1996, the veteran 
described his mood as having a lot of depression.  The 
diagnosis was chronic mild PTSD.

By rating decision in April 1996, service connection was 
granted for PTSD and a 30 percent evaluation was assigned 
effective from the date of claim on June 7, 1995.  

By rating decision in December 1997, service connection for a 
disability manifested by night sweats, fever, weakness and 
fatigue; service connection for a urinary tract infection; 
and service connection for depression were denied.  With 
regard to night sweats, fever, weakness and fatigue, it was 
noted that these were symptoms and not disabilities.  It was 
further noted that service connection was in effect for 
malaria which was sometimes associated with night sweats, 
fever, weakness and fatigue.  With regard to a urinary tract 
infection and depression, it was noted that there was no 
evidence of these disabilities either in service or 
currently.  

A September 1998 VA treatment notation shows that the veteran 
reported a 20 year history of having difficulty urinating.  
On examination, the prostate appeared to be enlarged.  

A May 2004 report of contact shows that the veteran indicated 
that he had no new evidence to submit and that he requested 
that his claim be adjudicated based on the evidence that was 
currently of record.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The regulations further provide that with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The veteran contends that the RO erred by failing to grant 
service connection for a disability manifested by night 
sweats, fever, weakness and fatigue; a urinary tract 
infection; and for depression.  The record does not support 
this claim relative to any of the claimed disabilities.

The service medical records are silent regarding the presence 
of the three disabilities on appeal.  

In January 1982, the veteran complained of intermittent 
dysuria.  The assessment included evidence of a urinary tract 
infection.  Following the examination, a urinalysis was 
conducted.  The results were within normal limits.  In 
September 1998, the veteran reported a 20 year history of 
urinary tract problems.

An August 1995 Agent Orange examination report shows that the 
veteran reported symptoms within two weeks after service to 
include fatigue and night sweats.  He currently denied having 
fever or night sweats, but he reported continuing bouts of 
fatigue and cold spells.  The diagnosis was a history of 
malaria, resolved.

On VA psychiatric examination in April 1996, the veteran 
complained of suffering from a lot of depression.  The 
diagnosis was PTSD.  

With regard to the claim for night sweats, fever, weakness 
and fatigue, the entire record from service to the present 
time does not show that the veteran has ever been diagnosed 
with or treated for such a disability.  It has been noted in 
the record that the veteran is service connected for malaria 
which may account for some of the symptoms associated with 
this service connection claim.

With regard to the claim for a urinary tract disability, the 
entire record from service to the current time does not show 
that the veteran has ever been diagnosed with a urinary tract 
disability to include an infection.  When diagnostic testing 
was conducted in January 1982, no evidence of a urinary tract 
infection was found.  More recently, the veteran reported a 
20 year history of urinary tract problems.  The medical 
record, however, does not substantiate this representation.

With regard to the claim for depression, the veteran reported 
suffering from a lot of depression in April 1996.  The 
diagnoses did not include depression.  The Board notes that 
the veteran is service connected for PTSD.  In the absence of 
a separate diagnosis of depression, the veteran's depressive 
symptomatology cannot be disassociated from the service 
connected PTSD.

In the absence of competent evidence to establish the current 
presence of a disability manifested by night sweats, fever, 
weakness and fatigue; a urinary tract disability; and 
depression, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  The only evidence that would support 
the veteran's claim that he currently suffers from the 
disabilities on appeal is found in his statements; however, 
lay evidence is inadequate to establish a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a 
disability manifested by night sweats, fever, weakness and 
fatigue; a urinary tract disability; and depression.  


Earlier effective date claim

The veteran contends that the grant of entitlement to service 
connection for PTSD should be made effective earlier than the 
currently assigned date of June 7, 1995.  He maintains that 
service connection should be granted from 1971 as his medical 
history as supported by the record shows the presence of 
chronic PTSD since that time.  

The adjudicative history of this claim reveals that an 
initial claim of service connection for PTSD was received in 
February 1991.  By rating decision in July 1991, service 
connection for PTSD was denied.  The veteran perfected an 
appeal on this issue.  By decision of the Board in October 
1992, entitlement to service connection for PTSD was denied.  

On June 7, 1995, the veteran filed an application to reopen 
the previously denied claim of entitlement to service 
connection for PTSD.  Thereafter, additional evidence was 
received and by rating decision in April 1996 entitlement to 
service connection for PTSD was granted and a 30 percent 
rating was assigned effective from the date of receipt of the 
reopened claim on June 7, 1995.  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim to reopen, a claim 
reopened after final adjudication, or a claim for increase of 
compensation, dependency and indemnity compensation, or 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of the 
application therefore. 38 U.S.C.A. § 5110(a) (West 2002).

According to the pertinent regulation, when new and material 
evidence (other than service department records) is received 
after a final disallowance, the effective date of the grant 
of service connection will be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q)(1)(ii) (2003).  The Board acknowledges the 
veteran's contention that an effective date in 1971 is 
appropriate for the grant of service connection and award of 
compensation benefits for PTSD.  Significantly, however, the 
veteran's claim was previously denied by the Board in October 
1992.  

All decisions of the Board will be stamped with the date of 
the mailing on the face of the decision.  Unless the Chairman 
of the Board orders reconsideration (not applicable in this 
case), all Board decisions are final on the date stamped on 
the face of the decision.  38 C.F.R. § 20.1100.  

Therefore, in accordance with VA regulations, the October 
1992 Board denial is final.  The Board next must consider 
whether any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant, his or 
her duly authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

In this case, the veteran did not submit any medical evidence 
or statements after October 1992 and prior to 7 June 1995 in 
regard to PTSD which could be construed as an informal claim 
of service connection for PTSD.  In other words, there was 
nothing in the record which could be construed as evidencing 
a belief that the veteran was seeking service connection for 
PTSD.  

Consequently, the provisions of 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 require that the effective date for the award 
of compensation on account of a reopened claim will be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application to reopen.  38 
U.S.C.A. § 5110.  In other words, the earliest date that may 
be assigned for the award of compensation for PTSD is the 
date of receipt of the reopened claim - June 7, 1995.  38 
C.F.R. § 3.400.

Since pertinent law and regulations state that, in such 
circumstances, when new and material evidence (other than 
service department records) is received after a final 
disallowance, the effective date of the grant of service 
connection will be the date of receipt of the new claim or 
the date entitlement arose, whichever is later, see 38 C.F.R. 
§ 3.400(q)(1)(ii) (2003), the Board must conclude that an 
effective date earlier than the date assigned by the RO-June 
7, 1995--is not warranted.

Consequently, by operation of 38 C.F.R. § 3.400(b)(2), the 
earliest effective date assignable based on the award of a 
grant of service connection and award of compensation for 
PTSD can be no earlier than the date of receipt of the claim 
- June 7, 1995.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Given that the RO has already assigned the earliest date 
allowable by law, particularly in light of the prior final 
Board decision in October 1992, the veteran's appeal must 
therefore be denied.


VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO 
advised the appellant of the evidence necessary to support 
his claims of service connection and for an earlier effective 
date.  The appellant has not indicated the existence of any 
pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  In fact, in May 2004 
the veteran reported that there was no new evidence to submit 
in support of his claims and he requested that those claims 
be adjudicated on the evidence of record.  This request 
reflects the fact that the RO has made all reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  All evidence identified by the appellant relative 
to this claim has been obtained and associated with the 
claims folder.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the Board remanded the case in March 2003 to further 
afford the appellant the opportunity to present evidence and 
argument.  The RO sent the appellant letters dated in 
November 2001, April 2003, July 2003 and May 2004 as well as 
supplemental statements of the case issued in August 2002 and 
February 2004, which notified the appellant of the type of 
evidence necessary to substantiate his claims.  The documents 
also informed him that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence he is expected to provide. 

In this case, the RO effectively developed the evidence 
underpinning these claims by obtaining all available evidence 
from both private and VA medical sources.  The appellant was 
to be provided a hearing in support of his claims; however, 
on multiple occasions he withdrew requests for hearings 
(after hearing dates had been set).  Therefore, the Board 
finds that further development is not necessary because there 
exists sufficient medical evidence to decide these claims.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, under the Veterans Benefits 
Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  

The Board acknowledges that the initial VCAA notice letter 
was sent to the veteran after the rating decision that is the 
basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed -- by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the Section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board after the 
March 2003 remand, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a Supplemental Statement of the 
Case (SSOC) was provided to the appellant.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   


ORDER

Entitlement to an effective date earlier than June 7, 1995 
for the grant of service connection for PTSD is denied.

Entitlement to service connection for a disability manifested 
by night sweats, fever, weakness and fatigue is denied.

Entitlement to service connection for a urinary tract 
disability is denied.

Entitlement to service connection for depression is denied.



REMAND

The veteran contends that the RO erred by failing to grant an 
initial rating in excess of 30 percent for PTSD.  He 
maintains that his PTSD symptoms have increased in severity 
for which a higher evaluation should be assigned.

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, the veteran has not received a VA psychiatric 
rating examination.  The last VA examination was conducted in 
April 1996 in support of the claim of entitlement to service 
connection for PTSD.  Since April 1996, the veteran has 
received treatment from the VA, but most of these records 
have not been obtained.  In view of the above factors, the 
veteran should be afforded a current VA psychiatric rating 
examination that takes into account all current treatment 
records.

In addition, the regulations pertaining to rating psychiatric 
disabilities were revised effective November 7, 1996. 

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 30 
percent rating was assignable when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation 
required that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired and that reliability, flexibility and efficiency 
levels be so reduced by reason of psychoneurotic symptoms as 
to result in considerable industrial impairment.  A 70 
percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was assignable when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, 
Diagnostic Code 9400 (1995).

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (2003) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)......30

As the veteran's claim for a higher evaluation predates the 
change in the regulatory criteria, the examiner should 
provide clinical findings for both the old and new rating 
criteria.

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all evidence relating to the issue on 
appeal that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all current 
VA treatment records from the Oklahoma 
City VA medical center.  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be 
permanently associated with the claims 
folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination and all 
necessary psychological testing should be 
accomplished.  The psychiatric examiner 
must provide accurate and fully 
descriptive assessments of all clinical 
findings resulting from the service-
connected PTSD and address the presence 
or absence of the specific criteria set 
forth in the old and new versions of VA's 
rating schedule for psychiatric 
disability (see body of remand above for 
the complete rating criteria).  The 
examiner must provide a full multi-axial 
evaluation, to include an opinion as to 
whether the veteran's PTSD renders him 
unemployable, and the assignment of a 
numerical score on the Global Assessment 
of Functioning (GAF) scale.  It is 
imperative that the examiner includes an 
explanation of the significance of the 
assigned numerical score, especially in 
light of all previously assigned scores.  

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued to 
include consideration of the old and new 
rating criteria and the veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



